J   -A11039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    C.L.S.                                      IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                       Appellant


                  v.


    J.M.S., II.                             :   No. 2058 MDA 2018

                  Appeal from the Order Entered December 3, 2018
                  In the Court of Common Pleas of Dauphin County
                       Civil Division at No: 2017 -CV -03764 -CU


BEFORE:       BOWES, J., OLSON, J., and STABILE, J.

MEMORANDUM BY STABILE, J.:                            FILED AUGUST 08, 2019

        C.L.S. ("Mother") appeals from the December 3, 2018 order re -affirming

the October 23, 2018 order that granted the petition for modification of the

existing custody order filed by J.M.S., II ("Father"), with respect to the parties'

son and daughter, W.J.S. and H.V.S. ("the Children"), born in June of 2014,

and November of 2012, respectively. Upon review, we affirm.

        The record reveals the following relevant facts and procedural history.

When Father and Mother, formerly husband and wife, separated in the

summer of 2016, Father moved to the State of California, where the parties

resided from 2011 until September of 2015, and, thus, where the Children

were born.        Mother remained with the Children in the marital home in

Hummelstown, in Dauphin County, until it was sold by the parties at         a   time
J   -A11039-19


unspecified in the record.' Mother then moved with the Children to Hershey,

in Dauphin County.     In January of 2018, Mother moved with the Children       a


second time to another home in Hershey.

        The existing agreed -upon custody order, dated May 23, 2017, granted

Mother and Father shared legal custody, Mother primary physical custody, and

Father partial physical custody two weekends per month and any additional

periods as determined by the parties. During the summer, Father was granted

two weeks of physical custody. As best we can discern, Father exercised the

majority of his partial     physical custody at    a   separate     residence   in

Hummelstown, and the parties had an amicable relationship as it related to

the Children. N.T., 9/6/18, at 87.

        On August 2, 2018, when W.J.S. was    four years old, and H.V.S. was

more than five and one-half years old, Mother filed      a   notice of proposed

relocation wherein she notified Father that she would be immediately

relocating with the Children to an address in Columbia, in Lancaster County.

On August 7, 2018, Father filed a counter -affidavit, wherein he objected to

the relocation and to modification of the custody order. In addition, on August

7, 2018, Father filed a petition for contempt and for modification of the

existing custody order. In his petition, Father asserted that Mother relocated

with the Children on July 26, 2018, and enrolled them in      a   different school




"   The parties were divorced by decree on May 4, 2017. N.T., 9/6/18, at 46.

                                     - 2 -
J   -A11039-19


district without his consent or approval by the court and in contempt of the

existing custody order. Father requested primary physical custody and alleged

that he   is   better able to provide   a   safe and stable home life for the Children.

        An evidentiary hearing occurred on September 6 and 11, 2018, during

which Mother testified and presented the testimony of her boyfriend, C.L.J.,

Jr.    In addition, Father testified and presented the testimony of J.M., his

fiancée, with whom he resides in California, along with their one -year-old

daughter.

        Mother testified that, at the end of June of 2018, she informed Father

via text message that she and the Children will be moving to the home of her

boyfriend in Columbia, in Lancaster County, which was 23 miles from her

home in Hershey. N.T., 9/6/18, at 8, 47-48. In addition, she informed Father

that H.V.S. will be attending Central Manor Elementary               in the Penn Manor

School District,2 and W.J.S. will be attending Manor Church,               a   pre-school.

N.T., 9/6/18, at 8, 10. Mother acknowledged that, despite Father's request,

she did not provide her boyfriend's surname.           Id. at   8. She advised Father at

his request that her boyfriend's three children also resided in the home.             Id.
        Mother testified that she only met her boyfriend in May of 2018.            Id. at
84. On cross-examination, Mother did not know her boyfriend's middle name.




2 The record does not reveal H.V.S.'s grade level, but based on her age and
alleged educational deficits described infra, we presume that she was
registered for kindergarten for the 2018-19 school year.

                                              - 3 -
J   -A11039-19


Id. at 36-37.        Father's counsel established on cross-examination that her

boyfriend's full name      is   C.L.J., Jr.   Id.
        Mother acknowledged that Father did not agree with moving the

Children to her boyfriend's home and enrolling them in the Penn Manor School

District.   Id. at   10.   Nevertheless, Mother testified that she registered the

Children in the aforementioned schools that same week.              Id. Further, Mother
acknowledged that, in registering H.V.S. at Central Manor Elementary, she

wrote "no" on the registration form with respect to whether                    a   custody

agreement existed for the child.               Id. at 19-20.   Mother testified that she

subsequently filed the notice of proposed relocation wherein she omitted the

names and ages of her boyfriend and his three children who resided in the

Columbia residence.3        Id. at 14-15.
        At the conclusion of the hearing, the court found on the record in open

court that Mother willfully violated the existing custody order by moving the

Children to her boyfriend's residence and enrolling them in               a   new school

district without Father's consent and without giving him minimum notice of 90

days.4 As such, the court found Mother in contempt and sanctioned her to



3   Mother testified that her boyfriend has two sons, then ages twelve and
fifteen, and a daughter, nearly age fourteen, all of whom attend the Penn
Manor School District. N.T., 9/6/18, at 61.

4 As best we can discern, the court found Mother in contempt of the shared
legal custody provision, which stated, in relevant part, that decisions
concerning the Children's health, welfare, and education "shall be made by


                                               -4
J -A11039-19



pay Father's attorney fees in connection with the contempt petition and

hearing.             N.T., 9/11/18, at 272-74.    The court memorialized its contempt

finding by order dated and entered on September 13, 2018.

        By order dated October 22, 2018, and entered on October 23, 2018, the

court ruled that Mother's move to Columbia, in Lancaster County, "would not

significantly impact [Father]'s periods of custody and                                       is       therefore not   a


relocation as defined by 23 Pa.C.S.A.              §   5322(a)." Order, 10/23/18, at                                  1.

Further, the court maintained shared legal custody between the parties.

However, effective December 28, 2018, the court granted Father primary

physical custody and Mother partial physical custody                 a       minimum of two times

per month. The court directed Father to pay Mother's airline travel expense

for one visit each month.             During the summer, the court granted Father

physical custody the first fourteen days and the last fourteen days of the

school recess, and Mother physical custody the remainder of the school recess.

In addition, the court set forth        a   holiday schedule.

        On November 13, 2018, Mother             timely filed   a   motion for reconsideration

in   the trial court. The court expressly granted Mother's motion by order dated




[the parties] jointly." Order, 5/23/17, at ¶ 1. Further, the provision stated,
"Mutual agreement shall be required, in advance, regarding       enrollment in                    .   .   .


or termination of a particular school or school program.   ." Id. In addition,   .       .


the court found Mother in contempt of the relocation provision as follows, in
relevant part, "Neither parent shall permanently relocate if the relocations
would    . result in a change of school for the children
             .   .                                         without a minimum
                                                                         .   .       .


notice of ninety (90) days to the other parent." Id. at ¶ 12.

                                               - 5 -
J   -A11039-19


November 14, 2018, pursuant to Pa.R.A.P. 1701(b)(3)(ii), and scheduled                     a


hearing for November 30, 2018.

        During the reconsideration hearing, Mother testified that she and the

Children moved out of C.L.J., Jr.'s, home the week prior to Thanksgiving of

2018, and returned to her Hershey residence, where they had lived since

January of 2018.5 N.T., 11/30/18, at 4, 8. In addition, she testified that she

has    "not been seeing" C.L.J., Jr., and that she does "not plan to have any

more contact with him."         Id.   at 10, 26.

        In addition, Father testified on his own behalf, and he presented the

testimony of Officer Timothy Keister, who responded to Mother's emergency

telephone call made at 9:20 p.m. on Saturday, November 17, 2018.                     Id.   at

74-75. Officer Keister stated that, in the emergency call, Mother complained

that   a   male was banging on the outside of her windows at her Hershey

residence.    Id.   at 75. Officer Keister testified that, upon arriving at the scene,

present in the home were Mother, the Children, and C.L.J., Jr.'s twelve -and -

fourteen -year -old children.         Id.   at 76, 78 -79. Officer Keister testified that

Mother informed him that C.L.J., Jr., had been banging on the outside of her

windows.     Id.    at 75-76.   By the time Officer Keister arrived, C.L.J., Jr., had

already left "in his own truck."        Id. at 77.   He explained   that Mother and C.L.J.,



5 As best we can discern, when Mother moved into C.L.J., Jr.'s, residence, she
listed her home with a real estate agency for purposes of leasing. She had
not entered into      a   lease agreement at the time she decided to return to the
Hershey home.

                                               -6
J   -A11039-19


Jr., had been on     a   date to Houlihan's restaurant that evening, where an

argument ensued. Id. at 76. Further, Officer Keister stated, "[Mother] did

not feel comfortable with [C.L.J., Jr.,] driving with his two children to take

them back to his residence because he had had some drinks, some alcoholic

beverages." Id. at 76-77.

        At the conclusion of the hearing, on the record in open court, the trial

court denied Mother's motion for reconsideration.           Id. at 91-93.     By order

dated and entered on December 3, 2018, the trial court re -affirmed its October

23, 2018 custody order granting Father primary physical custody effective

December 28, 2018, inter alia.

        On December 19, 2018, Mother         timely filed   a   notice of appeal and   a


concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). The trial court filed    a   Rule 1925(a) opinion on January

16, 2019.

        On appeal, Mother presents the following issues         for our review:

        A.     Whether the trial court erred in entering a custody order,
        which on its face, appears to punish Mother for contempt because
        she moved with the [C]hildren to her boyfriend's home without
        first notifying Father, despite the fact that the trial court issued a
        separate order against Mother addressing the contempt[?]

        B.    Whether the trial court erred in transferring primary physical
        custody of two young children, ages six (6) and four (4), from
        Mother to Father in the middle of the school year, when Mother
        had been the primary caregiver since the [C]hildren were born,
        and the primary custodial parent since the parties' separation, and
        when the stated cause of the trial court's concern was no longer
        an issue as was evidenced at the November 30, 2018
        reconsideration hearing[?]

                                        -7
J   -A11039-19



        C.    Whether the trial court abused its discretion and committed
        an error of law in modifying a physical custody arrangement in
        effect by failing to objectively analyze and properly weigh the
        sixteen (16) factors listed in 23 Pa.C.S.A. § 5328(a)[?]

        D.     Whether the trial court erred in failing to consider Mother's
        offer to move back to her former residence with the [C]hildren in
        order to retain primary custody, which Father testified, would
        essentially resolve his concerns regarding custody[?]

        E.     Whether the trial court erred in limiting Father's obligation
        to pay for travel to California by Mother to only once per month to
        enjoy custody of the [C]hildren when Father testified that he and
        his fiancée would gladly pay for all of Mother's custodial travel and
        further testified that they had the financial means to pay for the
        same[?]

Mother's brief at   5   (emphasis in original).

        We review Mother's issues according to the following scope and standard

of review:

             [T]he appellate court is not bound by the deductions or
             inferences made by the trial court from its findings of fact,
             nor must the reviewing court accept a finding that has no
             competent evidence to support it.    .  However, this broad
                                                      .   .


             scope of review does not vest in the reviewing court the
             duty or the privilege of making its own independent
             determination.   .  Thus, an appellate court is empowered
                                  .   .


             to determine whether the trial court's incontrovertible
             factual findings support its factual conclusions, but it may
             not interfere with those conclusions unless they are
             unreasonable in view of the trial court's factual findings;
             and thus, represent a gross abuse of discretion.

        R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa. Super. 2009)
        (quoting Bovard v. Baker, 775 A.2d 835, 838 (Pa. Super.
        2001)). Moreover,

             [O]n issues of credibility and weight of the evidence, we
             defer to the findings of the trial [court] who has had the


                                          -8
J   -A11039-19


               opportunity to observe the proceedings and demeanor of
               the witnesses.

              The parties cannot dictate the amount of weight the trial
              court places on evidence. Rather, the paramount concern
              of the trial court is the best interest of the child. Appellate
              interference is unwarranted if the trial court's consideration
              of the best interest of the child was careful and thorough,
              and we are unable to find any abuse of discretion.

         R.M.G., Jr., supra at 1237 (internal citations omitted). The test
         is whether the evidence of record supports the trial court's
         conclusions. Ketterer v. Seifert, 902 A.2d 533, 539 (Pa. Super.
         2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014). In addition,

         [T]he discretion that a trial court employs in custody matters
         should be accorded the utmost respect, given the special nature
         of the proceeding and the lasting impact the result will have on
         the lives of the parties concerned. Indeed, the knowledge gained
         by a trial court in observing witnesses in a custody proceeding
         cannot adequately be imparted to an appellate court by a printed
         record.

Ketterer, 902 A.2d at 540        (Pa. Super. 2006) (quoting   Jackson v. Beck, 858
A.2d 1250, 1254 (Pa. Super. 2004)). This Court has explained:

         It is not this Court's function to determine whether the trial court
         reached the 'right' decision; rather, we must consider whether,
         'based on the evidence presented, given [sic] due deference to
         the trial court's weight and credibility determinations,' the trial
         court erred or abused its discretion.   .   .   .




King v. King, 889 A.2d 630, 632            (Pa. Super. 2005) (quoting      Hanson v.

Hanson, 878 A.2d 127, 129 (Pa. Super. 2005)).

         The primary concern in any custody case is the best interests of the

child.        "The best -interests standard, decided on       a   case -by -case basis,

considers all factors that legitimately have an effect upon the child's physical,

                                           -9
J   -A11039-19


intellectual, moral, and spiritual wellbeing." Saintz v. Rinker, 902 A.2d 509,

512 (Pa. Super. 2006) (citation omitted).

        The Child Custody Act ("Act"), 23 Pa.C.S.A. §§ 5321-5340, provides the

following enumerated list of factors      a   trial court must consider   in   determining

the best interests of    a   child when awarding any form of custody:

        §   5328. Factors to consider when awarding custody.

               (a) Factors. - In ordering any form of custody, the court
        shall determine the best interest of the child by considering all
        relevant factors, giving weighted consideration to those factors
        which affect the safety of the child, including the following:

                 (1) Which party is more likely to encourage and permit
              frequent and continuing contact between the child and
              another party.

                (2) The present and past abuse committed by a party or
              member of the party's household, whether there is a
              continued risk of harm to the child or an abused party and
              which party can better provide adequate physical safeguards
              and supervision of the child.

                (2.1) The information set forth in section 5329.1(a)(1) and
              (2) (relating to consideration of child abuse and involvement
              with protective services).

                (3) The parental duties performed by each party on behalf
              of the child.

                (4) The need for stability and continuity in the child's
              education, family life and community life.

                 (5) The availability of extended family.

                 (6) The child's sibling relationships.

                (7) The well -reasoned preference of the child, based on the
              child's maturity and judgment.


                                          - 10 -
J   -A11039-19


               (8) The attempts of a parent to turn the child against the
             other parent, except in cases of domestic violence where
             reasonable safety measures are necessary to protect the
             child from harm.

              (9) Which party is more likely to maintain a loving, stable,
            consistent and nurturing relationship with the child adequate
            for the child's emotional needs.

               (10) Which party is more likely to attend to the daily
             physical, emotional, developmental, educational and special
             needs of the child.

                 (11) The proximity of the residences of the parties.

              (12) Each party's availability to care for the child or ability
            to make appropriate child-care arrangements.

              (13) The level of conflict between the parties and the
            willingness and ability of the parties to cooperate with one
            another. A party's effort to protect a child from abuse by
            another party is not evidence of unwillingness or inability to
            cooperate with that party.

              (14) The history of drug or alcohol abuse of           a   party or
             member of a party's household.

              (15) The mental and physical condition of              a   party or
             member of a party's household.

                 (16) Any other relevant factor.

23 Pa.C.S.A.     §   5328(a).

        This Court has stated that,   "[a]II   of the factors listed in Section 5328(a)

are required to be considered by the trial court when entering               a   custody

order." J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa. Super. 2011) (emphasis                in

original). Further,

        Section 5323(d) provides that a trial court "shall delineate the
        reasons for its decision on the record in open court or in a written
J   -A11039-19


        opinion or order." 23 Pa.C.S.A. § 5323(d). Additionally, "section
        5323(d) requires the trial court to set forth its mandatory
        assessment of the sixteen factors prior to the deadline by which a
        litigant must file a notice of appeal." C.B. v. .7.B., 65 A.3d 946,
        955 (Pa. Super. 2013), appeal denied, 70 A.3d 808 (Pa. 2013).

A.V., 87 A.3d at 822-823. Further, this Court has stated, "There      is no   required

amount of detail for the trial court's explanation; all that   is   required is that

the enumerated factors are considered and that the custody decision is based

on those considerations." M.J.M. v. M.L.G., 63 A.3d 331, 336 (Pa. Super.

2013).

        In this case, the trial court considered the Section 5328(a) custody

factors in its opinion accompanying the October 23, 2018 custody order. See

Trial Court Opinion, 10/23/18, at 2-8. In its Rule 1925(a) opinion, the court

explained that it made credibility findings against Mother because she

appeared to be "purposefully evasive in answering questions that would place

her in an unfavorable light regarding the custody factors." Trial Court Opinion,

1/16/19, at 6.     The record supports the court's credibility determinations

against Mother in this case.      Id. at 5-6 (citing   N.T., 9/6/18, at 14-15,

Defendant's Exhibit 10; id. at 26, Defendant's Exhibit 8; id. at 56, 84; N.T.,

11/30/18, at 7-8, 26, 75).

        As such, the court did not weigh any of the Section 5328(a) custody

factors in Mother's favor. The court weighed the following factors in Father's




                                      - 12 -
J   -A11039-19


favor: Section 5328(a)(1), (2), (4), (8), (9), and (14).6          The court found

inapplicable Section 5328(a)(5), (7), (11), and (15). The court weighed the

following factors in favor of neither party: Section 5328(a)(3), (6), (10), and

(13).      Finally, the court weighed Section 5328(a)(12) equally between the

parties.

         On appeal, Mother asserts in her    first issue that the court erred to the

extent it granted Father primary physical custody as punishment for her

contempt of the existing custody order, as described above, and not by

properly weighing the Section 5328(a) custody factors. Mother's fourth issue

is   related insofar as she asserts that the court erred in re -affirming the October

23, 2018 custody order because she and the Children had returned to their

home in Hershey by the time of the reconsideration hearing on November 30,

2018. Mother's assertions are premised upon her belief that the subject order

was issued solely because Mother moved with the Children to her boyfriend's

residence.

         In her second and third issues, Mother asserts that the court failed to

properly weigh the Section 5328(a) factors. Specifically, Mother asserts that

the court should have placed more weight on Section 5328(a)(3) and (10),




6 Contrary to the aforementioned statutory and case law, the trial court did
not address Section 5328(a)(2.1). We caution the court against omitting this
statutory factor in custody cases. Based on the record before us, Section
5328(a)(2.1) is not applicable in this case. Therefore, we do not vacate the
order and remand this matter for consideration of this factor.
                                        - 13 -
J   -A11039-19


the parental duties performed by each party on behalf of the child, and which

party   is   more likely to attend to the daily physical, emotional, developmental,

educational and special needs of the child. Mother's assertions are based upon

the undisputed fact that she has served as the Children's primary caretaker

during their lives.

        In her fifth and final issue, Mother asserts that the court erred in failing

to order Father to pay for all of Mother's travel to California for the purpose of

exercising her partial physical custody.          Mother asserts that Father testified

he would pay for all of her custodial     travel, and that he was capable of doing

SO.

        To the extent that Mother's     first and fourth issues are premised upon

the court granting Father primary physical custody solely because Mother

moved with the Children to her boyfriend's residence, we disagree. In its Rule

1925(a) opinion, the trial court stated that Father credibly testified that he

would request primary physical custody even if Mother returned with the

Children to Hershey due to the "erratic behavior" she had demonstrated. Trial

Court Opinion, 1/16/19, at       7   (citing N.T., 9/6/18, at 132-134, 138, 160).

Specifically, Father testified on cross-examination, "The biggest red flag      is   not

telling me -- basically at the end of the conversation with the kids saying, oh,

by the way, I am moving.         I will not tell you [with whom I will be living]."

N.T., 9/6/18, at 134. He continued:

        A.    I think [Mother and I have] been very open.                 We
        collaborated [in trying] to give the kids the best life. With her not

                                         - 14 -
J   -A11039-19


        telling me a person's last name and hiding everything, lying on an
        application for school and making those decisions, I questioned
        the stability of it all. I mean, that's erratic to me.

        Q.    Are [there] other examples of erratic behavior by [Mother]
        that you observed other than that[?]

        A.         Other than [her] moving in with someone after knowing him
        for   a   couple months, that's pretty erratic.

        Q.     I mean, the reason that you're really doing this, objecting
        to the move, seeking contempt, seeking a modification [of the
        existing custody order] is because of the move[?]

        A.        No.

        Q.        That's not the reason[?]

        A.        No.

Id. at 134-135.
        We discern no intent by the court to punish Mother for her contempt of

the existing custody order. Rather, the trial court fashioned the subject order

after thoroughly analyzing the Section 5328(a) custody factors.                  Mother's

contemptuous behavior impacted the court's analysis insofar as it related to

the safety and stability of the Children. As such, the court found determinative

Section 5328(a)(4), the need for stability and continuity in the child's

education, family life, and community life, and (a)(9), which party               is   more

likely to maintain      a   loving, stable, consistent, and nurturing relationship with

the child adequate for the child's emotional needs.

        With respect to Section 5328(a)(4), the court found, "Mother's most

current move [to C.L.J., Jr.'s, residence]        is   her third since the divorce." Trial


                                             - 15 -
J -A11039-19



Court Opinion, 10/23/18, at 4. The court stated it "has concerns over Mother's

stability in her current address [at C.L.J., Jr.'s, residence] as she     is   not on the

deed nor did she present      a   lease to confirm how long she was to live at the

latest address. Her lack of ownership in the property, which is owned by her

boyfriend and his father, and her boyfriend's history of abuse with the women

in his life, causes serious concerns as to how long it   may be before the Children

are moved once more."         Id. With respect    to Section 5328(a)(9), the court

found, "Mother defended her boyfriend to the detriment of the Children by

minimizing his history and the impact of yet another move on the Children."

Id. at   7.

         Regarding the impact on the Children, the court found that the parties'

son, W.J.S., suffers from stuttering, which increased after Mother moved with

the Children to C.L.J., Jr.'s, residence.   Id. at   6. The court    further found that

the parties' daughter, H.V.S., was regressing educationally by not being able

to count to twenty, write her name, or make the letters of the alphabet

correctly. Id. at 6-7.

         C.L.J., Jr., testified that Mother lacked any ownership in his residence.

N.T., 9/11/18, at 193-94. Further, Mother testified that both the ex-wife and

ex -fiancée of C.L.J., Jr., filed Protection from Abuse ("PFA") petitions against

him. N.T., 9/6/18, at 37. She also testified that C.L.J., Jr., was charged with

simple assault as     a   result of the incident that gave rise to the         PFA   order

entered against him on behalf of his ex-wife.        Id. at 62-63.

                                         - 16 -
J   -A11039-19


         C.L.J., Jr., testified that     a   final PFA order was entered against him on

behalf of his ex-wife in July of 2013, and it expired in July of 2016.                          N.T.,

9/11/18, at 172.           He acknowledged      that the   PFA   order included as        a   special

condition two periods of probation, both of which had                a   term of six months.

Id. at    174.        In addition, C.L.J., Jr., acknowledged that he subsequently was

cited for indirect criminal contempt of the PFA order.             Id. at   177. With respect

to his ex -fiancée, C.L.J., Jr., testified that, although she filed                a PFA      petition

against him in 2017, and           a   temporary   PFA   order was entered against him,             a


final PFA order was not entered on her behalf.                Id. at 179-184. Rather,              he

obtained      a   final PFA order against his ex -fiancée, which remained in effect at

the time of the subject proceeding.             Id. at 205.
         Finally, the testimony of Father and his fiancée, J.M., supports the

court's findings regarding the negative impact on the Children of the move to

C.L.J., Jr.'s, residence. Father testified that W.J.S., the parties' son, recently

developed         a   stutter. N.T., 9/6/18, at 100. He further stated that W.J.S. has

started putting "his head down and kind of goes to the corner.                 .   .   ." Id. J.M.,

who has known the Children for two years, further explained on direct

examination:

         Q.   [W]here do you see [the Children] emotional[ly] right now?

         A.   I'm really concerned emotionally where they're at. I see them
         regressing.

         Q.   In what way?



                                               - 17 -
J   -A11039-19


        A. You know,          with [W.J.S.], he's regressing. I can talk
                                   .   .   .


        physically in the sense he's acting like a big dog when he comes
        over. He's cowering in the corner. He accidentally dropped milk.
        He's running. He's lost confidence in looking people in the eye.
        He is stuttering. Seven stutters before he gets a word out.

        Q.    [W]hen did you start to notice this?

        A.   It was recently.
        Q.    In the last several months?

        A. Yes.

        Q. Since            about June, July?

        A. Yes. When it comes to [H.V.S.], she too is running and scared
        and not looking people in the eye.

N.T., 9/11/18, at 240.

        In addition, Father and J.M. testified that they are "alarmed" over

H.V.S.'s lack of educational development, then more than five and one-half

years old.      Specifically, Father testified that H.V.S. cannot count to 20, and

she cannot write. He explained, in part,               "I feel [she is] regressing.   I felt like

she was on      a       good page before. I just noticed it. I mean, she's writing letters

upsidedown          .   .   .   it's alarming." N.T., 9/6/18, at 91; N.T., 9/11/18, at 232.

Based on the foregoing testimonial evidence, we reject Mother's first issue on

appeal that the subject order was fashioned to punish Mother for contempt.

        Likewise, we reject Mother's fourth issue wherein she asserts that the

court erred in failing to consider her return to the Hershey residence. At the

conclusion of the reconsideration hearing, the trial court stated on the record

in open      court that Mother exercised poor judgment in deciding to move in with

                                                  - 18 -
J   -A11039-19


C.L.J., Jr. See N.T., 11/30/18, at 91. Moreover, the court found that Mother's

"poor decision -making continued" which affected the Children's safety and

stability despite her testimony that she had returned to her Hershey residence

by the time of the hearing.       Id.   at 91-92. Specifically, the court stated, "I am

disturbed by the most recent police contact that occurred at the house                        .   .    .,"

described above involving C.L.J., Jr., banging on the outside of Mother's

windows at her Hershey residence while the Children were present.                        Id. at       91.

The court concluded that Mother had left the Children, then four and six years

old, at the Hershey residence with C.L.J., Jr./s, twelve -and -fourteen -year-old

children while she went out with C.L.J., Jr., which the court found "poor

judgment"     in   particular.   Id.; see also               Trial Court Opinion, 1/16/19, at 9.

The court concluded:

        I understand [Mother] moving back to Hershey and her desire to
        take things back to the status quo, but I can't unring the bell that
        [has] been rung. I hope and believe that the [parties] will be able
        to co -parent together with the things that we put in place in the
        order. And I trust that the [C]hildren will be able to be in a stable,
        loving environment. And that stability is the most important thing
        for me at this point. And I just don't see that stability if we turn
        it back to the status quo.      .   .   .




Id.   at 92. Upon careful review, we discern no abuse of discretion by the court

in    concluding that granting Father primary physical custody will serve the

Children's safety and stability.

         It follows that we reject Mother's second                 and third issues wherein she

asserts that the court erred in failing to place determinative weight on her role

as the Children's     primary caretaker. It             is well -settled   that trial courts are not

                                                    - 19 -
J   -A11039-19


required to give weighted consideration to       a   parent's prior role as primary

caretaker when considering the Section 5328(a) factors. See W.C.F. v. M.G.,

115 A.3d 323, 330 (Pa. Super. 2015) (citing M.1.M v. M.L.G., 63 A.3d 331,

338 (Pa. Super. 2013)).

        Finally, we reject Mother's fifth and final issue wherein she asserts that

the court erred in limiting Father's obligation to pay for her travel to California

only once per month because Father testified that he would pay for all of her

custody travel. In its Rule 1925(a) opinion, the trial court did not explain its

reasoning in limiting Father's financial obligation in this regard other than aptly

noting that Father did not testify that he would pay for all of Mother's custodial

travel. See N.T., 9/6/18, at 94-95. We observe that J.M., his fiancée, testified

that she and Father could afford    a   round-trip airplane ticket twice per month

if that is what it took to encourage the relationship between Mother and the

Children.    N.T., 9/11/18, at 228-229.      However, J.M. is not   a   party in this

case, and she does not have financial responsibility for the Children. Further,

Mother testified that she receives $8,000.00 per month in child support from

Father. N.T., 9/6/18, at 54. We cannot conclude that the court's decision to

limit Father's financial responsibility for Mother's custody travel rises to the

level of an abuse of discretion. Mother's fifth issue fails.

        The trial court carefully and thoroughly considered the Children's best

interests.   Based on the evidence presented, and in giving due deference to

the court's weight and credibility determinations, we discern no abuse of


                                        - 20 -
J   -A11039-19


discretion or error of law by the court in fashioning the subject custody order.

Accordingly, we affirm the order.

        Order affirmed.



Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 8/8/2019




                                     - 21 -